DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 23, 2022 cancelled no claims.  Claims 6, 8, and 15 were amended and new claims 25-26 were added. Thus, the currently pending claims addressed below are claims 2-9, 11-12, 14-19, 21, 23 and 25-26.

Claim Rejections - 35 USC § 112
The amendment filed June 23, 2022 has overcome the 35 U.S.C. 112(a) rejection of claims 2-9, 11-12, 14-19, 21 and 23 raised in the Office Action dated April 26, 2022.  Thus, the rejection is hereby withdrawn. 

Possible Allowable Subject Matter
Claims 2-4, 6-9, 11, 14-18, 21 and 23 would be allowable over the prior art, if the applicant was able to overcome the 35 USC 112(a) rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see prior art of Lam et al. (PGPUB: 2009/0006398); Bahl (PGPUB: 2016/0378757); Zacarias (PGPUB: 2008/0276180) and Fang Qi et al. (CN 103309866) that discloses an information displaying method, and information processing terminal, and a non-transitory computer-readable storage medium, comprising: 
a memory storing instructions; and a processor coupled to the memory (Lam Fig. 9; Paragraph 105);
displaying at least a media object on a first interface on the terminal, wherein the media object on the first interface occupies one first interface advertisement display position (Lam Paragraphs 94 and 95);
sending, from the terminal to a server, first information upon detecting an operation for the media object, the first information comprising the media object and a user identifier (Lam Paragraphs 49 and 94);
obtaining, by the server, third information according to the user identifier and social-interest-based topological relationships of the user identifier, the third information comprising at least basic user information, user behavior information, and user relationship chain information (Lam: Paragraphs 25, 49, and 102-103; Bahl Paragraph 21, 44-46, 49, 100, 109-110, and 114);
determining, by the server (Lam: Fig. 8 and Paragraph 19), 
second information solely according to the first information and comprising more than one piece of recommended media information, wherein at least one piece of recommended media information includes a media object of a product brand (information provider)   (Lam: Paragraphs 16, 51-52, and 99)
fourth information, comprising more than one piece of recommended media information, associated with third information that reflects the interest-based topological relationships of user identifier, wherein the fourth information associated with the third information comprises a candidate piece of media information that a friend user from the social-interest-based topological relationships has an interest in, the candidate piece of media information belonging to a same product brand (information provider) as a recommended piece of media information comprised in the second information (Lam: Fig. 8, Paragraphs 16, 25 and 99; Bahl: Paragraph 21 and 114);
receiving at the same time, by the terminal, the second information, the fourth information sent by the server, and more than one piece of promotion object information corresponding to the more than one candidate piece of media information in the fourth information, the promotion object information comprised in the fourth information and includes contact information of a merchant of the product brand (interpreted as: the fourth information includes promotion object information comprised of contact information (Lam: Fig. 8, Paragraphs 21, 41-42, and 99-100; Zacarias Figure 2 and Paragraphs 26 and 18);
aggregating and displaying the more than one piece of media information in the second information in a first region on a second interface according to a first aggregation layout, wherein each of the more than one piece of media information in the second information occupy one second interface advertisement display position of a plurality of second interface advertisement display positions in the first region; aggregating and displaying the more than one piece of media information in the fourth information and the more than one piece of promotion object information in a second region on the second interface according to a second aggregation layout different from the first aggregation layout, such that instant and accurate recommended content based on the media object is viewable on the first region, and diverse and personalized recommended content based on the user identifier is viewable on the second region, wherein displaying the more than one piece promotion object information comprises: displaying a phone button to initiate a call to the merchant corresponding to a displayed piece of media information according to the contact information of the merchant; and displaying in a third region on the second interface, the media object on which the operation was performed (Lam Fig. 8; Paragraphs 41-42 and 99-101; Zacarias Figure 2 and Paragraphs 26 and 18; Fang Qi Fig. 5a and 5b and paragraph 66 (English translation of Fang Qi found on page 10, lines 28-37 of the provided foreign reference titled CN103309866)).
However, the examiner has been unable to find prior art that discloses wherein a first cost per click (CPC) rate of the media object on the first interface is a sum of prices of the more than one piece of media information displayed on the second interface, and each price of the more than one piece of media information is positively related to a second CPC rate and a click-through rate of the corresponding piece of media information and even is such prior art existed it would not have been obvious to one of ordinary skill in the art at the time the invention was made to combine it with the prior art of Lam et al., Bahl, Zacarias, and Fang Qi et al. without relying on improper hindsight by using the applicant claims as roadmap.  Thus, claims 2-4, 6-9, 11, 14-18, 21 and 23 are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621